Citation Nr: 0816214	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  06-07 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than March 14, 2000, 
for the grant of service connection for tinea versicolor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to November 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.


FINDINGS OF FACT

1.  In October 2001, the RO granted the veteran's claim for 
service connection for tinea versicolor (then claimed as a 
skin condition), and assigned a 10 percent rating, effective 
March 14, 2000, the date the claim for service connection was 
received.  The veteran did not appeal the decision and the 
decision is final.

2.  In April 2005, the veteran filed a claim for entitlement 
to an effective date prior to March 14, 2000, for the grant 
of service connection for tinea versicolor.


CONCLUSION OF LAW

The appellant's freestanding claim for an effective date 
prior to March 14, 2000, for the grant of service connection 
for tinea versicolor, is not authorized by law.  38 U.S.C.A. 
§§ 5101, 5110, 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2007); Rudd v. Nicholson, 20 Vet. App. 296 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim. VA regulations for the implementation 
of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2007).

As the outcome of this case turns on the law and not the 
evidence, the notice and duty to assist provisions are 
inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  
There is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim.  See 38 U.S.C.A. § 5103A (West 2002); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) 
(2007).

Analysis

The effective date of an evaluation and award of compensation 
based on an original claim will be the day following 
separation from active service or date entitlement arose if 
the claim is received within one year after separation from 
service; otherwise, the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400 (2007). 

In this case, the veteran, who was discharged from service in 
November 1971, filed a claim for service connection for tinea 
versicolor (then claimed as a skin condition) on March 14, 
2000.  In an October 2001 rating decision, the RO granted 
service connection for tinea versicolor and assigned a 10 
percent rating, effective March 14, 2000.  The veteran was 
notified of the award by an October 2001 letter.  The veteran 
did not appeal the decision, and it became final.  38 
U.S.C.A. § 7105(c).

In April 2005, the veteran filed a claim for an earlier 
effective date of the grant of service connection for tinea 
versicolor.  Specifically, he contends that service 
connection should be made effective back to the day following 
separation from service.  

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (Court) issued a decision in Rudd v. 
Nicholson, 20 Vet. App. 296 (2006), which controls in this 
case.  In that case, the Court held that a final decision of 
the Secretary was subject to revision only on the grounds of 
clear and unmistakable error (CUE), or upon the presentation 
of new and material evidence to reopen.  However, because the 
proper effective date for an award based on a claim to reopen 
can be no earlier than the date on which that claim was 
received, only a request for revision based on CUE could 
result in the assignment of an earlier effective date for the 
appellant's awards.  The Court concluded that there was no 
proper claim and dismissed the case.


In essence, free-standing earlier effective date claims that 
could be raised at any time are impermissible because such 
claims would vitiate decision finality.  See Rudd, 20 Vet. 
App. at 300.  Accordingly, where a free-standing earlier 
effective date claim is made without a request for 
reconsideration due to CUE in the relevant rating decision, 
the claim must be dismissed.  Id.

Here, the veteran's claim for entitlement to an earlier 
effective date was filed after a rating decision was final 
and the claim did not allege CUE in the October 2001 rating 
decision.  Accordingly, it is a free-standing earlier 
effective date claim and the Board must dismiss the appeal.  
See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (holding 
that plain statutory language is applied unless it creates 
absurd results).

In light of the above, the veteran's freestanding claim for 
an earlier effective date for the grant of service connection 
seeks an outcome not provided by law.  When the law is 
dispositive against a claim, as here, the claim must be 
denied or the appeal terminated.  Id.


ORDER

The veteran's appeal for an effective date prior to March 14, 
2000, for the award of service connection for tinea 
versicolor is dismissed.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


